Dissenting Opinion by
Me. Justice Thompson,
October 2, 1893:
The contention of the plaintiffs is that the act of the general assembly, approved May 24, 1898, is within the inhibition of the constitution, because it conflicts with its prohibition of amendments, revivals or extensions of acts of assembly by their titles, because it violates its mandate forbidding the enactment of special or local laws regulating the affairs of any city or county, because it was not advertised as required in cases of special or local laws and because it is an attempted delegation of a municipal duty to a special office or department.
The act of Aug. 5,1870, constituted certain citizens, together with the mayor and the president of the select and common councils, commissioners, for the erection of the public buildings required to accommodate the courts and for all municipal purposes, and authorized them to make their location upon either Penn Square or Washington Square, to be determined by a vote of the people, and to execute contracts for their construction. It empowered them to make requisition upon the councils for the money necessary in each year for their expenditures, for which special taxes were required to be levied. This act thus authorized the heads of executive and legislative departments of the city, and those citizens who were associated with them, *572to perform a function municipal in character and significantly made so by associating in its performance the chief representatives of those departments of the city government and by requiring all “ its officers to do all acts in aid and promotion of it.” The act of June 1,1885, entitled an “ act for the better government of cities of the first class in the commonwealth,” is a general one, and a city whose government is organized under and by virtue of it becomes distinctively a member of that class. Philadelphia being thus organized, is by reason thereof constituted a city of such class. The act provides that in such cities the executive power shall be vested in the mayor and in departments with certain defined powers and duties. After providing for their establishment, it enacts: “ Councils shall by general ordinances provide for the proper and efficient conduct of the officers of the city, by the .mayor and the several departments.” It is manifest that while this act, when it was passed, was in fact then intended to be applicable to but one city, it nevertheless contemplated the creation of a general class for legislation. Classification by the general assembly has for its purpose general legislation, and, under the constitution, is a legislative method resorted to in order to accomplish it. The title to the act in this contention is “ An. act to abolish commissioners .... in cities of the first class,” and indicates its clearly defined purpose to be legislation for a general class. Its enacting clauses provide for the abolition of commissioners, created by any special act of assembly, for the charge, direction and control of public buildings of cities of the first class by the departments of public works, and for the repeal of the proviso in the general act which continued the commissioners. This language very clearly marks out legislation for a class, and as such constitutes general legislation. Its dominating object is the repeal of any act creating building commissioners in cities bf the first class. As a repealing statute, it would not fall within the limits of the prohibited class of local or special laws. While the constitution prohibits the direct or indirect enactment of such laws, it does not place the same inhibition upon statutes intended for their repeal.. It has not done so because their repeal doubtless in some instances may become necessary in order to effectuate general legislation. The'present statute repeals any act creating commissioners,' and strikes down theixs *573functions which, without the act creating them, would have been inherent in the designated department. Its entire scope covers this object, and this legislative intent is expressed by no uncertain or doubtful language. Standing as a repealing act, it is not prohibited by the fundamental law.
But this conclusion is resisted because, it is contended, the act overlaps repeal with affirmative legislation. A repeal alone, would, without doubt, have placed the public buildings of a member of the first class of cities in the charge, control and under the direction of the department of public works, for the act organizing the government of such cities provides, “ the construction, protection and repair of public buildings,” shall be “under the direction, control and administration of the department of public works.” The present act, after abolishing commissioners, provides that all public buildings heretofore under the control of commissioners in said cities, “shall be under the direction, control and administration of the department of public works.” These words are thus identical with those used in the governing act, and therefore cannot be said to constitute new or additional legislation. With or without the words in question the effect of the repeal would have been the same. Their use was unnecessary, but doubtless the legislature by using them with the words of repeal intended .an iteration of the absolute extinction of building commissioners in a manner more clear and emphatic than would have been indicated by a simple repeal. The proposition that the act as a repealing statute is brought within the inhibition of the constitution, because in addition to repeal it contains a substantial iteration of it, would seem like refinement run mad, and, if subtle, would appear to be beyond ordinary comprehension.
But the plaintiffs contend that the repeal is incidental and the act is “ intended to apply to one particular city or county and cannot have any application to any other city within the designated class ” and is “ an attempt to regulate by a special law the affairs of the particular city to which it is applicable,” and therefore comes within the grasp of the constitutional prohibition. The history of legislation in this state will attest that the promotion of the public welfare has been best accomplished by a resort to classification, and the exercise of this power for such purpose has never been questioned. Where the popula*574tion in a city or cities has become very .great, classification, which has its basis in population, must necessarily constitute an exceedingly limited number of the first class, because their necessities and requirements, in consequence of their great size, are peculiarly distinctive. The limitation in numbers reducing the class even to a minimum can have no effect upon the general character of the legislation in regard to such class. While, therefore, all legislation relating to cities of the first class is necessarily applicable to the city of Philadelphia, as it is the only member of that class, it does not follow that because such is the case the legislation is as a consequence a violation of the constitution.
In Wheeler v. Philadelphia, 77 Pa. 349, it is said by Mr. 'Justice Paxson : “ But it is contended that even if the right to classify exists, the exercise of it by the legislature in this instance is in violation of the constitution for the reason that there is but one city in the state with a population exceeding three hundred thousand, that to form a class containing but one is in point of fact legislating for that one city to the exclusion of ali others and constitutes local and special legislation prohibited by the constitution. The argument is plausible but unsound.” Again, he says: “ In the mean time is the classification as to the cities of the first class bad because there is only one of the class? We think not. Classification does not depend upon numbei’s.” Again: “ If the classification of cities is in violation of the constitution, it follows, of necessity, that Philadelphia as a city of the first class must be denied the legislation necessary to its present prosperity and future development, or that small cities must be burdened with legislation unsuited to their needs. For if the constitution means, what the complainants aver that it does, Philadelphia can have no legislation that is not common to all other cities of the state.” Again: “ Must the legislation for a great commercial and manufacturing city with a population approaching one million be regulated by the wants and necessities of an inland city of ten thousand ? If the constitution answers this question in the affirmative, we are bound by it, however we might question its wisdom. But no such construction is to be gathered from its terms and we will not presume the framers of that instrument, or the people who ratified it, intended that the machinery of *575their state government should be so bolted and riveted down by the fundamental law as to be unable to perform its necessary functions.”
Philadelphia having its municipal government organized under the general act for the government of cities of the first class and by reason thereof having become a city fixed and established as such among the first class, legislation of a municipal character for that class, although applicable to it alone, as its onljr member, is general and not special, and the reason for it is that it is based upon classification which has its foundation in legislative necessity. In Weinman v. Passenger Railway Company, 118 Pa. 203, Mr. Justice Williams says: “ For the purpose of local government, the state is subdivided into counties, township and other municipal and quasi-municipal corporations. Each class of these subdivisions has purposes to subserve that are peculiar to it and need to be invested with the powers necessary to that end. Generally speaking, all the members of each class have some local function to perform. Classification therefore upon this basis has been recognized and a statute relating to all the townships, all the school districts, or all the members of any particular class of the municipal divisions of the state has been held to be constitutional. It has been found desirable to divide cities into classes upon the basis of their population. The needs of a great city with a hall’ of a million or more of people are somewhat different in many respects from the needs of a city with ten thousand. The organization of their local governments and the management of their municipal affairs will be quite unlike. Each requires legislation peculiar to itself.” In Ruan Street, 132 Pa. 257, it is said by Mr. Justice Williams, in delivering the opinion of the court: “ The force of the argument in support of classification in Wheeler v. Philadelphia, and it is the only line of argument by which it can be sustained, lies in the evident necessity for the possession and exercise of other and somewhat different corporate powers by the city on the seaboard from those required by the inland city — by the city with the population of one million from those required by the city of ten thousand. These great differences in population render it necessary that there should be corresponding differences in the number, character, powers, and duties of the officers by whom municipal *576governments are to be conducted and the municipal'necessities provided for, and classification was sustained as a necessary means for enabling the legislature to make provisions adapted to secure each class of cities, the corporate powers and the number, character, powers and duties of the officers best adapted to secure its needs without an infraction of the constitution.” The constitutional mandate restricting legislation to defined limits has for its object the passage of wise and uniform laws beneficial to the masses of the people, and the prevention of vicious and injudicious enactments advantageous to few persons, and was not intended to defeat or prevent legislation for greatly concentrated population, whose necessities springing from such concentration concern quarantine, health, trade, public buildings, political divisions and finances, and require distinctive legislation. The legislature, confronted with conditions arising from such necessities, has therefore passed laws relating to them as applicable to a class, although existing in a single locality, and has founded such' classification upon needs imperatively deman ding legislation. The statute in the present controversy relates to a class, whose locality is restricted, and. concerns the erection, completion, construction upon and protection of public buildings, a subject that pertains to municipal government so designated in the general act governing cities of the first class, and as essentially so as any object of municipal administration. As it is thus made applicable to a general class and intended for a municipal p.urpose, the contention that it is special, as the class contains but one member, cannot be successfully maintained, because it .has the constituents of general legislation, namely, the class and the purpose. This general character, thus manifested, cannot be modified by the allegation that the motive of the legislature in its enactment was to accomplish a special purpose. The judiciary has nothing to do with the moving causes of legislation, and will always presume that a co-ordinate branch of government is impelled by proper motives and is controlled by a due regard for constitutional mandate. The presumption, that general legislation' was intended should therefore prevail, and is in harmony with judicial opinion that legislation, with classification as its basis, is .general. In Ayars’ Appeal, 122 Pa. 281, the present Chief Justice says : “ Laws enacted in pursuance of such classifica*577tion and for such purposes are properly speaking neither local nor special. They are general, because they apply alike to all that are similarly situated as to their peculiar necessities. All legislation is necessarily based upon a classification of its subjects, and when such classification is fairly made, laws enacted in conformity thereto cannot be properly characterized as either local or special.”
In Reeves v. Railway Company, 152 Pa. 162, Mr. Justice Mjtoiusll in delivering the opinion of the court sustaining the constitutionality of the act of May 8, 1876, relating to the use of motive power upon passenger railways in cities of the first class, said: “ It is claimed however that it transgresses the prohibition of article 8, section 7, of the constitution in that it is a local or special law amending or extending the charter of a corporation. But under the settled construction of this section classification of subjects including cities is permissible and legislation which applies alike to all the members of a class is not local or special but general.”
It is contended that the act in question is an act prohibited by the constitution, because it attempts to regulate the affairs of a particular city by a transfer of the functions of the commissioners tó a special department or officer. The act, under which its government is organized, creates a department of public works and places under its direction, control and administration and in charge of its director “the construction, protection and repair of public buildings.” If when it was passed the proviso excepting the act creating the commissioners had not been incorporated in it, the performance of their functions would have devolved upon that department, and if the commission by its repeal should cease to exist, the same result would necessarily follow. This act, then, in designating a department to which the performance of the functions belong by law, does not thereby create for it any new duty or establish any new commission, body, or department to perform it. It is not an attempt to trench upon the rights of the people to control local administration, but is a general law, having for its object the removal of all restrictions upon such control in cities of the first class, and springs from an imperative demand that the public buildings necessary for their business shall be under the direction of municipal administration. As the city would thus *578resume its charge of these public buildings, and in doing so perform that which by law it is required to do, an act which, by repeal, removes any restriction upon its performance and thus leaves it to perform a duty cast upon it by law, is not one regulating its affairs or making any new transfer of its public-buildings.
It is said that this act transgresses the article of the constitution which prohibits the enactment of any law containing* more than one subject, and requires the one subject to be clearly expressed in the title, but an examination will demonstrate that, it in fact contains but one subject and that which is germane to it. The first section provides for the abolition of the commissioners and follows it with the buildings, the erection, completion, repair, removal and protection of which, had been in their control, shall be under the direction and control of the-department of public works. The second section provides for the repeal of the laws creating the commissioners. The title expresses clearly the subject of the legislation. The words of the act designating the department of public works to have control, direction and administration of these buildings, upon the abolition of the commissioners, do not express any new or distinctive subject of legislation. They indicate, as shown,, only the department of the city upon which would devolve the duty of their control, direction and administration upon the abolition of the commissioners. The warrant for a judicial annulment of a law upon the grounds of its unconstitutionality should be found in a clearly expressed prohibition or one necessarily implied. And a doubt should always resolve in favor of its constitutionality. To apply the constitutional prohibition to this abt, is to extend it beyond reasonable limits and those of judicial determination. In Myers v. Com., 110 Pa. 224, it is said, in holding an act to 'be constitutional, “ we see no merit as to the insufficiency of the title to this act. It authorized the reconstruction of county bridges destroyed or partially destroyed^ and empowered the commissioners to borrow money for that purpose. The purpose of the act is sufficiently expressed in the title, and the authority to borrow money is germane to the reconstruction of bridges.”
In Fredericks v. Penna. Canal Co., 109 Pa. 55, involving the constitutionality of “ An act to authorize turnpike plank-road *579and canal companies to issue bonds and secure the same by mortgage and to abandon portions of their roads and lines for public use,” it is said: “The body of the act inter alia declares ‘ any such company may and is hereby authorized to abandon for public use such portions of their road or lines of improvement as may be deemed bjr such boards unnecessary to be kept open for public use, provided however at least two thirds of the stockholders approve and consent to the same.’ The subject and the several parts thereof specified in the act are germane to the subject expressed in the title of the act. The title is not deceptive or misleading. The subject is not disguised nor concealed thereby. It is therefore sufficient.”
I am of opinion that the act is constitutional.